Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 1 of 13 - Page ID#:
                                     2513


                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY

                           CASE No: 15-CR-00043-GFVT-HAI

UNITED STATES OF AMERICA

Plaintiff,

v.

RALPH MINIET,

Defendant.
_____________________________/

                    DEFENDANT’S RESPONSES/OBJECTIONS
                TO THE PRE-SENTENCE INVESTIGATION REPORT


        COMES NOW the Defendant, RALPH MINIET, by and through undersigned

counsel, and pursuant to Rule 32(f) of the Federal Rules of Criminal Procedure, and the Due

Process Clause of the Fifth Amendment, United States Constitution, and hereby files his

objections to the Pre-Sentence Investigation Report (“PSIR”). Mr. Miniet moves this Court

for the imposition of a reasonable sentence not greater than necessary to meet Congressional

sentencing objectives and applicable case law as set forth below:


BRIEF PROCEDURAL HISTORY


        1.    On or about November 17, 2015, Mr. Miniet was arrested and ultimately

charged by a Superseding Indictment in March of 2016 for, Count One: Conspiracy to

Distribute Oxycodone, 21 U.S.C. § 846, a Class C felony, and Count Two: Money

Laundering, 18 U.S.C. 1956(h), a Class C felony.


                         ________________________________________________
                                        PRIETO LAW FIRM
                             1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                               Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 2 of 13 - Page ID#:
                                     2514
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 2 of 13

         2.       Mr. Miniet’s conditions of release were set with a $100,000.00 personal surety

bond and a $50,000.00 10% Bond with participation in the Home Confinement Program to

include electronic monitoring. This bond was posted on November 18, 2015 and Mr. Miniet

has remained at liberty through trial without incident.

         3.       This matter proceeded to Trial for approximately two weeks on September 13,

2018. After the close of testimony and argument, the jury deliberated for approximately 2 full

days and acquitted Mr. Miniet on Count Two of the indictment for money laundering but

was hung on the distribution of oxycodone charge. A mistrial was declared after further

deliberations did not prove to be fruitful. Mr. Miniet remained out of custody under the same

bond conditions awaiting re-trial in this matter.

         4.       Re-trial was set to begin in October of 2019; however, the Defendant filed a

Motion for Rearraignment shortly before trial. Mr. Miniet entered a nolo contendere plea on

December 2, 2019; sentencing was originally scheduled for April 15, 2020; however, due to

the global coronavirus pandemic, all matters in the Eastern District of Kentucky were

continued, generally until after May 17, 2020. See, General Order 20-28, Chief Judge Danny

Reaves, April 15, 2020.

         5.       On or about May 4, 2020, Mr. Miniet’s sentencing hearing was set for June 1,

2020.




                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 3 of 13 - Page ID#:
                                     2515
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                             Page 3 of 13

         6.       A Pre-Sentence Investigation Report was timely produced by United States

Probation Officer, Brandan S. Hall on March 4, 2020; a revised report being done on April 1,

2020.1 The following Objections/Responses follow:


BRIEF FACTUAL HISTORY


         7.       Dr. Ralph Miniet was born on April 28, 1942 in a small town in Escambray,

Cuba. Dr. Miniet was 16 when he immigrated to the United States with his Uncle and his

brother (they separated once he arrived in the United States). He arrived in Seymour,

Tennessee, where he started High School. He was a student at Harrison Chilhowie Baptist

Academy, a private school located about 12 miles from Knoxville. He lived in a dorm with

200 other students. After High School, Dr. Miniet moved to Bowling Green, Kentucky where

he attended Western Kentucky University. He earned his bachelor’s degree with an emphasis

in Math, Chemistry, Biology and Spanish. Dr. Miniet earned his medical degree at the

University Central East in the Dominican Republic.


         Dr. Miniet moved to Miami where he started working as a Pediatric Physician at

Miami Children’s Hospital. He left the position a little after two years because he could not

handle seeing children die. He later took an interest in Plastic Surgery; Dr. Miniet took classes

at Vanderbilt University in Tennessee and at Chicago University and ultimately opened his

own practice in Doral,, FL (a suburb in Miami-Dade County) for approximately 25 years.



1 Undersigned counsel has provided these objections to United States Probation Officer later than 14 days
after receiving the report due to disruptions caused by lockdown orders and business interruptions involving
the coronavirus pandemic; however, undersigned believes the spirit of Your Honors Order setting
sentencing can still be complied with; there is no prejudice to any of the parties. Officer Hall has since
provided his final addendum to the PSI.

                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 4 of 13 - Page ID#:
                                     2516
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 4 of 13

Dr. Miniet really enjoyed the plastic surgery field. He performed all kinds of aesthetic

surgeries including, tummy tucks, rhinoplasty, liposuction, face lifts, breast augmentation,

etc. Dr. Miniet closed his practice during his divorce with his second wife.


         Dr. Miniet partially retired and then decided to rejoin the workforce part-time. He

shifted his practice to pain management and treated patients who suffered from chronic pain.

He was recruited by a gentleman named Mark (medical recruiter) and was placed as a part-

time physician at Angels Pain Clinic in Miami. At Angels, he only worked Tuesdays and

Thursdays and sometimes Dr. Miniet would be called in to the clinic on Wednesdays and

Fridays only when the pharmacists needed to confirm that the prescriptions were legitimate.

At Angels, Dr. Miniet would first obtain the patient’s history and review all MRIs.


         Mr. Miniet has not worked in the 4 1/2 years since his arrest. Mr. Miniet has also

voluntarily relinquished his license to practice medicine (November 2019) with the promise

and guarantee that he will never seek to reinstate it. He receives approximately $1,800 in

Social Security and pays $1,000 in rent. His son helps him financially sometimes. Miniet has

a litany of medical issues as further described in the PSIR.


                                   FACTUAL/LEGAL OBJECTIONS


PART A.           THE OFFENSE


Charge and Conviction

         8.       Mr. Miniet does not object to Paragraphs One (1) through Six (6) of the Pre-

Sentence Investigation Report.



                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 5 of 13 - Page ID#:
                                     2517
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 5 of 13




The Offense Conduct


         9.       No objection to Paragraph Seven (7); Mr. Miniet would like to clarify

Paragraph Eight (8) of the PSIR in that the clinic was already functioning as a pain

management clinic with Dr. Wilfred George prior to Dr. Miniet being hired as testified to on

direct exam of the clinic owner, Sonia Castellon:


                  Q. And who replaced him?

                  A. Was Dr. George, Wilford George or George Wilford

                  Q. George Wilford?

                  A. Yeah. The other way around.

                  Q. And what kind of practice did he run at Angel's?

                  A. He do pain, pain clinic and also Medicare. He had Medicare.
                  So by the time he was there, we used take Medicare also.

Trial Transcript Day 3, direct of Sonia Castellon by the government, page 183, lines 6-15.

         10.      Mr. Miniet objects to Paragraph Nine (9) of the report; however, Mr. Miniet

acknowledges that his medical exams were not in keeping with the best practices that existed

at the time. Mr. Miniet did not see “as many as 50 patients per day.” Mr. Miniet should

have done a better job of documenting patient files.




                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 6 of 13 - Page ID#:
                                     2518
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 6 of 13

         11.      Mr. Miniet objects to Paragraph Ten (10) of the PSIR. Mr. Miniet did not direct

staff to provide him pre-printed prescription forms; he did not knowingly sign prescriptions

for patients he had not ever seen.


         12.      Mr. Miniet would lodge a general objection to Paragraphs Eleven (11) through

Fourteen (14) but recognizes that the government presented evidence of many of the facts

contained in those paragraphs. Mr. Miniet would like to clarify that, at the time, he believed

the patients needed the medication for a legitimate medical purpose and was unaware of the

diversion that was taking place. Mr. Miniet should have seen the “red flags” such as a large

majority of the patients traveling from Kentucky.


         13.      Mr. Miniet objects to Paragraph Fifteen (15). This paragraph speaks to Count

Two of the superseding Indictment’s charge of money laundering; Mr. Miniet was acquitted

of this count in the initial trial.


         14.      No objection to Paragraph Sixteen (16).


         15.      Mr. Miniet objects to Paragraph Seventeen (17). The drug quantity amount

overstates Mr. Miniet’s relevant conduct. It is difficult, if not impossible to quantify an

amount of oxycodone that was not prescribed for a legitimate medical purpose under the facts

of this particular case for this particular Defendant.


         16.      Undersigned counsel and Mr. Miniet do not object to Paragraphs Eighteen (18)

through Nineteen (19) of the PSIR.




                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 7 of 13 - Page ID#:
                                     2519
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 7 of 13

Victim Impact


         17.      No objections to Paragraphs Twenty (20).


Adjustment for Obstruction of Justice


         18.      No objection to Paragraph Twenty One (21).


Acceptance and Responsibility


         19.      Objection to Paragraph Twenty Two (22) that does not provide for application

of USSG § 3E1.1(a) and § 3E1.1(b) reductions. Application Note 5 of USSG § 3E1.1 states

that “The sentencing judge is in a unique position to evaluate a defendant's acceptance of

responsibility. For this reason, the determination of the sentencing judge is entitled to great

deference on review.” In this particular case, the Defendant exercised his right to a jury trial

and was acquitted of one of the counts in a two-count indictment. The jury was hung on the

2nd Count. Understanding that at least one juror must have had reservations about Mr.

Miniet’s theory of the case, Mr. Miniet decided to enter a nolo contendere plea to avoid the

uncertainty of a second trial and to avoid putting the government to its burden of proof once

again. As such, Mr. Miniet permitted the government to discontinue its trial preparations

thereby allowing the government and the court to allocate their resources efficiently.


         Further, an Alford plea does not categorically disqualify a defendant from receiving a

§ 3E1.1 reduction for acceptance of responsibility. United States v. Tucker, 925 F.2d 990 (6th

Cir.1991). In fact, a defendant who enters a guilty plea is not entitled to the reduction as a

matter of right, while a defendant who goes to trial is not automatically ineligible. Id. The

                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 8 of 13 - Page ID#:
                                     2520
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 8 of 13

Sixth Circuit has opined that a plea of nolo contendere does not categorically preclude such a

reduction. U.S. v. Doherty, 39 F.3d 1182 (6th Cir. 1994)(citing, Tucker, supra); USSG § 3E1.1,

cmt. n. 2-3. Rather, the “district court must determine whether the defendant has

demonstrated acceptance of responsibility by a preponderance of the evidence. United States

v. Donathan, 65 F.3d 537, 541 (6th Cir.1995). The district court's determination on the issue

for clear error. United States v. Paulette, 457 F.3d 601, 608 (6th Cir.2006); see also USSG 3E1.1,

cmt. n. 5 (sentencing judge's determination regarding acceptance of responsibility is entitled to

great deference); U.S. v. Kathman, 490 F.3d 520, 524 (6th Cir. 2007). The court must conduct

a two-step inquiry: first, whether the defendant has “demonstrated significant evidence of

acceptance of responsibility;” and second, whether that evidence is “outweighed by conduct

inconsistent with such acceptance[.]” United States v. Hollis, 823 F.3d 1045 (6th Cir. 2016).


         In fact, even where a defendant has obstructed justice prior to their plea, Sixth Circuit

precedent favors applying the acceptance of responsibility adjustment when a defendant

accepts responsibility after the obstructing justice conduct. United States v. Robinson, 390 F.3d

853, 888 (6th Cir.2004). Here, there has not been obstruction on the part of Mr. Miniet. This

is a difficult case where the government’s main theory rests squarely on deliberate or willful

ignorance to establish the requisite proof of mens rea. What Mr. Miniet knew, or should have

known (and when) is the crux of the government’s case, and ironically, was also the main

defense in United States v. Miniet I. Although the government’s expert witness testified that

doctor Miniet’s treatments fell below a standard of care, a breach of that standard is not per se

criminal conduct on the part of Miniet; hence the difficulty we believe the jury was struggling

with. Simply stated, even if the government feels that some of Miniet’s denials of “relevant

                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 9 of 13 - Page ID#:
                                     2521
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 9 of 13

conduct” are false, there is no automatic preclusion of his reduction under USSG 3E1.1(a).

Holis at 1047 (“while a defendant’s false denial of relevant conduct is an appropriate basis for

determining that the acceptance of responsibility reduction should not be applied, it does not

automatically preclude application of the acceptance of responsibility reduction. Rather, it is

one of multiple considerations that the district court may weigh in making its determination”).

Mr. Miniet humbly requests a two-level reduction under USSG 3E1.1(a) and the additional

one-level under USSG 3E1.1(b) upon a government motion for same. Additional grounds

to be argued Ore Tenus.


Offense Level Computation


         20.      Mr. Miniet objects to Paragraphs Twenty Four (24) through Thirty (32). Again,

the drug quantity that determines Mr. Miniet’s Base Offense Level greatly overstates what he

should be held accountable for.                Although the government will likely argue that any

prescription issued by Mr. Miniet to out-of-state patients should be counted, that approach

does not yield a rationally calculated base offense level. If the Court is satisfied that properly

calculated offense level is 32, the court should depart and vary downward in this matter to

find a reasonable and not greater than necessary sentence. Because Mr. Miniet is unable to

assist counsel in determination of a reasonable base offense level, undersigned would argue

that a base level of 12 is appropriate as the minimum allowable under USSG §2D1.1. As a

matter of policy that the court should disagree with, the “converted drug weight” tables as

they are not based on any scientific and/or empirical evidence. As such, undersigned would




                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 10 of 13 - Page ID#:
                                     2522
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                         Page 10 of 13

argue that, under the facts of this particular case, and with this particular Defendant, the base

offense level calculated severely overstates his criminal responsibility.


         21.      No objection to Paragraph Thirty Three (33).


PART B.           THE DEFENDANT’S CRIMINAL HISTORY


         22.      No objection to PART B of the PSIR in paragraphs Thirty Four (34) through

Forty (40).


PART C.           OFFENDER CHARACTERISTICS


         23.      No objections to PART C of the PSIR that constitutes Paragraphs Forty One

through Eighty (80).


PART D.           SENTENCING OPTIONS


         24.      As indicated above, Mr. Miniet objects to almost all of the sentencing

calculations reflected in his PSIR as contained in the paragraphs above and paragraphs Eighty

One (81) through Eighty Three (83) and would suggest a reasonable calculation of his

guidelines can be:


                  Base Offense Level: §2D1.1(D)(minimum base offense level of
                  opiates is 12 because a reasonably accurate amount cannot be
                  determined.)                                             12

                  Specific Offense Characteristics (“SOC”): Under USSG 5C1.2,
                  the defendant should receive a two-level reduction as he meets
                  the criteria as set forth in that section: therefore, a reduction is
                  warranted.                                                       -2


                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 11 of 13 - Page ID#:
                                     2523
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                             Page 11 of 13

                  SOC: Since subsection (b)(2)(B) does not apply, the 2-level
                  enhancement for sophisticated laundering will not apply.
                                                                           0

                  Victim Related Adjustment: None
                                                                                        0

                  Adjustment for Role in the Offense: App. Note 4 of 3B1.3
                  defines “doctor” as a special skill as such an enhancement is
                  warranted                                                 +2

                  Adjustment for Obstruction of Justice: None
                                                                                        0

                  Adjusted Offense Level (Subtotal):                                    12

                  Acceptance of Responsibility:                                      -3/-2

                  Total Offense Level:                                               10/ 9



Based on the above, and with a Total Offense Level of 12, criminal history category I (zero

criminal history points), ZONE B would apply with a recommended range of 4 months to 10

months or 6 months to 12 months. With that said, based on a multitude of factors2,

undersigned counsel would ask for a sentence of probation with any special conditions the

court may require.3


         25.      No objection to Paragraphs Eighty Four (84) through Ninety Five (95) except

for Paragraph Eighty Eight (88) in that a different guideline range is suggested by undersigned

that allows for the imposition of probation.



2 Factors that warrant a downward departure and/or variance re forthcoming in Defendant’s Sentencing
Memorandum to be filed before sentencing.
3 Of particular note is that the Defendant in this matter has been on home detention for more than 4 years

since his arrest.

                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 12 of 13 - Page ID#:
                                     2524
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                     Page 12 of 13

         PART E.           FACTORS THAT MAY WARRANT DEPARTURE AND/OR

VARIANCE


         26.      There are no responses or objections to this section; however, a Sentencing

Memorandum will be filed prior to the date of sentencing currently set for June 1, 2020 where

factors that warrant departure/variance or a sentence outside the advisory guideline range

will be presented.


         PART F.           FACTORS THAT MAY WARRANT A SENTENCE OUTSIDE

THE ADVISORY GUIDELINE SYSTEM


         27.      There are no responses or objections to this section; however, a Sentencing

Memorandum will be filed prior to the date of sentencing currently set for June 1, 2020 where

factors that warrant departure/variance or a sentence outside the advisory guideline range

will be presented.

                                                CONCLUSION


         28.      Mr. Miniet appears before the Court after having been entered a no contest plea

to the remaining count of a two-count indictment; one count having been disposed of by way

of jury verdict in the prior trial.

         29.      Mr. Miniet has zero criminal history points that places him in a criminal history

category of I.


         30.      Based on the above objections and applicable case law cited, Mr. Miniet

respectfully asks this Court to impose a “reasonable” but not greater than necessary sentence.


                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 397 Filed: 05/27/20 Page: 13 of 13 - Page ID#:
                                     2525
U.S. v. Ralph Miniet, 6:15-CR-00043-GFVT-HAI
                                                                                             Page 13 of 13

He asks this Court to consider the guideline calculations, the PSIR, and all other factors the

Court finds relevant including those under 18 U.S.C § 3553(a) which will be addressed in a

Sentencing Memorandum.


                                                                RESPECTFULLY SUBMITTED BY:


                                                                Prieto Law Firm
                                                                1 Northeast 2nd Ave. Suite 200
                                                                Miami, FL 33132
                                                                Phone: 305-577-3440
                                                                Fax: 305-358-2503
                                                                Florida Bar No.: 0514071
                                                                frank@frankprietolaw.com




                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 27, 20204, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission Notices of

Electronic Filing generated by CM/ECF.



                                                                By:      /s/ Frank Andrew Prieto
                                                                         Frank A. Prieto, Esq.




4This document was previously provided to officer Brandan Hall from the United States Probation Office
and Assistant United States Attorney, William S. Dotson on May 18th, 2020.

                                ________________________________________________
                                                PRIETO LAW FIRM
                                     1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                       Phone (305) 577-3440 • Fax (305) 358-2503
